Citation Nr: 0513491	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity.

2.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity.

3.  Entitlement to service connection for residuals of a cold 
injury to the right upper extremity.

4.  Entitlement to service connection for residuals of a cold 
injury to the left upper extremity.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney-
at-Law


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's right upper extremity was not injured by 
cold in service; no right upper extremity disability is due 
to disease or injury in service.

2.  The veteran's left upper extremity was not injured, by 
cold or otherwise, in service; no left upper extremity 
disability is due to disease or injury in service.

3.  The veteran's right lower extremity was not injured, by 
cold or otherwise, in service; degenerative arthritis and 
peripheral neuropathy were first noted many years after 
service.

4.  The veteran's left lower extremity was not injured, by 
cold or otherwise, in service; degenerative arthritis and 
peripheral neuropathy were first noted many years after 
service.




CONCLUSIONS OF LAW

1.  A right upper extremity disability was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A left upper extremity disability was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  The veteran's right lower extremity disability was not 
incurred in or aggravated during active military service; 
peripheral neuropathy and arthritis may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The veteran's left lower extremity disability was not 
incurred in or aggravated during active military service; 
peripheral neuropathy and arthritis may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming that he suffers from upper and lower 
extremity disabilities that had their onset during service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, 
particularly the May 2003 VCAA letter, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in May 2003 in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence the 
veteran should provide and what evidence VA should provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  A January 2004 Report of Contact 
shows that the veteran requested a personal hearing.  
However, in January 2005, he withdrew his request for a 
hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The veteran's service medical records (SMRs) do not show 
complaints, treatment, findings or diagnoses regarding cold 
injuries.  The record contains daily sick reports from the 
veteran's unit, which show that he was listed as receiving 
treatment in May 1952 and February 1953.  The May 1952 entry 
corresponds to a clinical record showing treatment for right 
elbow strain.  The upper and lower extremities were 
considered clinically normal on the April 1953 separation 
examination.  Further, the veteran did not report a history 
of a previous cold injury at that time.  

VA hospital records dated in November 1981 show that the 
veteran was treated for left supracondylar femur fracture 
that resulted from being kicked by a horse.  In reporting the 
veteran's medical history, it was noted that he had 
previously suffered a fracture of the tibial plateau in the 
1950's and a fracture of the patella, requiring removal of 
the patella in 1964.

In April 2003 the veteran filed his current claim.  He also 
submitted private medical records showing treatment for 
degenerative arthritis of both knees beginning in March 2002.  
The documents also included an April 2001 entry that shows 
that the veteran had lost some function of his hips as a 
result of an intertrochanteric fracture.  

In April 2003, G. Bainbridge, M.D., reported that:

It is my opinion, of course, that [the 
veteran] was indeed exposed to extreme 
cold in Korea at 30 [degrees] below zero.  
He does have a tremendous amount of pain 
in his legs and knees at night.  And he 
does have severe degenerative arthritis 
both knees.  It certainly is possible and 
probable that the cold sustained during 
his Korean exposure resulted in the 
symptoms that he's having at the present 
time.  

A VA examination was conducted in June 2003.  The examiner 
reviewed the veteran's C-file and VA file.  The examiner 
questioned the veteran regarding his cold injuries.  The 
veteran indicated that he did not suffer any true frostbite.  
He reported that he was exposed to cold weather one night 
while guarding a bridge but did not suffer frostbite.  The 
examiner questioned the veteran further but the veteran did 
not express any specifics on having frostbite trauma.  The 
veteran also reported that he injured his knee long after he 
was discharged from service.  The diagnoses included cold 
weather exposure 50 years ago with no sequelae, severe 
degenerative joint disease of the knees, chronic edema, 
multiple stasis ulcers left lower extremity, mild peripheral 
neuropathy of lower extremities most likely secondary to 
chronic edema, peripheral vascular disease and diffuse 
onychomycosis of lower toenails.  

The examiner commented:

This gentleman, first of all I do not 
believe suffered enough frostbite at the 
time to have a true diagnosis of 
frostbite.  At least he does not express 
it.  I do not doubt that this might have 
happened.  He certainly had the exposure 
but he does not express really any one 
incident of having frostbite type of 
situation so this is in question to start 
with.  But even if he had suffered some 
degree of frostbite, the associated 
problems I do not believe are in any way 
related to this.  The only one that could 
possibly be related is onychomycosis of 
his toenails but someone in his age 
group, virtually all people have an 
onychomycosis by the time they are 75 or 
80 years of age.  This gentleman being 
almost 74 years old now, the majority of 
people in his age group have 
onychomycosis.  He has had it for several 
years now, so again it is possible that 
this could be related but I do not 
believe he suffered true severe enough 
problems.  As far as the neuropathy.  One 
can certainly have some neuritis or 
neuropathy from a cold injury but the 
neuropathy that he has or the 
neurological dysfunction he has I do not 
believe is associated or related at all 
to any cold weather injury.  
Consequently, I do not believe any of 
these issues are related to a cold 
weather trauma that he did experience.  

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or an organic disease of the 
nervous system (peripheral neuropathy) becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran reported that he was exposed to cold weather 
during service.  The Board notes that a layperson is not 
competent to give a medical opinion or actual diagnosis; 
however, the veteran's statements describing the symptoms of 
a disability and an inservice event are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection for cold injury residuals to the upper 
extremities

In regard to residual of cold injury to the upper 
extremities, the record does not support a conclusion that 
the veteran has current disability, that is, an impairment in 
earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

The veteran has provided no medical evidence to show a 
current diagnosis that is related to the upper extremities.  
While the service medical records show an inservice diagnosis 
of right elbow strain, the veteran has not provided evidence 
that his inservice illness resulted in chronic residuals.  
The veteran has not provided any medical documentation 
listing diagnoses concerning any cold-related injury to the 
upper extremities.  

Further, the medical evidence of record does not include any 
medical statements or opinions that relate an upper extremity 
disability to military service.  The only evidence of record 
that suggests the existence of and/or a causal relationship 
between the veteran's claimed disabilities and service is the 
veteran's statements.  However, his lay assertions are of 
little probative value and do not serve to establish service 
connection.  See Espiritu.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection for residuals of cold injury to the 
upper extremities.



Service connection for residuals of cold injury to the lower 
extremities

As noted above, the first element of Hickson requires 
evidence of current disability as provided by a medical 
diagnosis.  The diagnoses regarding peripheral neuropathy and 
degenerative joint disease satisfy this requirement. 

Concerning the second element, evidence of inservice injury 
or disease, the veteran claims that his current problems 
resulted from the inservice cold exposure.  In the absence of 
any medical documentation that these disabilities existed for 
a period of about 46 years following service, the Board finds 
that the lay evidence and recent medical nexus evidence 
(based on the lay evidence) is less persuasive than the 
extended period of years without medical treatment or 
documentation.

A private physician has in essence indicated that the 
veteran's disorders are consistent with the reported cold 
weather injuries.  However, in this case it appears that the 
statements are based on the veteran's history.  The veteran 
has not alleged that any of these incidents occurred 
coincident with combat, and 38 U.S.C.A. § 1154(b) does not 
apply.  As noted above there are no records that reflect 
treatment for the reported injuries.  

At the VA examination, the examiner, a physician's assistant, 
questioned the veteran in regard to this inservice cold 
exposure-specifically, whether the veteran had actually 
suffered frostbite.  However, the veteran indicated that he 
did not suffer frostbite.  The United States Court of Appeals 
for Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Moreover, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

After a review of the claims folder, the Board finds the 
statements of the private physician less than persuasive in 
light of the overall record.  A review of the complete 
medical record shows that the private physician's conclusions 
did not take into account the post service injuries that 
occurred to the knee.  Moreover, the private physician's 
conclusions are inconsistent with the history as reported by 
the veteran, a circumstance that makes the doctor's 
conclusions less persuasive.  Again, it must be noted that 
the veteran has not reported a history of actual frostbite.

In contrast, the VA examiner's opinion was based on medical 
data and the documented medical history.  He also thoroughly 
considered the private physician's theory, and rejected it 
based upon reasonable medical principles supported by the 
evidentiary record.  The Board places greater weight on the 
report of the VA examiner, due to the thorough review of the 
appellant's medical history and the discussion of the 
veteran's medical history.  See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993).

The Board also considered whether there was evidence of 
continuity of symptomatology subsequent to service discharge.  
However, the earliest evidence documenting treatment for 
either lower extremity is in 1981, approximately 28 years 
after service discharge, when he received treatment for a 
fracture of the femur that was unrelated to military service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

It is significant to note that at that time the veteran only 
reported prior injuries to the knee that occurred after 
service discharge.  He did not refer to inservice lower 
extremity injuries.  Moreover, osteoarthritis of the knees is 
not documented until 2000, more than 46 years after service 
discharge.  This is significant in that there was an extended 
period of time between service discharge and the showing of 
the lower extremity disabilities that the veteran claims are 
related to military service.  Cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's lower extremities disabilities are related to his 
military service.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. §3.102.  Rather, there is no evidence of inservice 
injury while there is evidence showing post-service injuries.  
Moreover, there is a lack of continuity of symptomatology 
after service discharge, and a medical opinion that discounts 
an etiological relationship between service and his current 
condition.  The only opinion favorable to the veteran (that 
of the private physician) is conclusory and offers no medical 
guidance as to the basis of the opinion.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection for cold 
injuries to the lower extremities.  


ORDER

Entitlement to service connection for residuals of a cold 
injury to the right lower extremity is denied.

Entitlement to service connection for residuals of a cold 
injury to the left lower extremity is denied.

Entitlement to service connection for residuals of a cold 
injury to the right upper extremity is denied.

Entitlement to service connection for residuals of a cold 
injury to the left upper extremity is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


